Equity One, Inc. For additional information: 1600 NE Miami Gardens Drive Greg Andrews, EVP and North Miami Beach, FL33179 305-947-1664 Chief Financial Officer FOR IMMEDIATE RELEASE: Equity One Reports Fourth Quarter and Full Year 2007 Operating Results and Provides 2008 FFO and Earnings Guidance NORTH MIAMI BEACH, FL; February 19, 2008 Equity One, Inc. (NYSE:EQY), an owner, developer, and operator of shopping centers announced today its financial results for the three and twelve month periods ended December 31, Financial Highlights Funds From Operations (FFO) for the fourth quarter was $21.3 million, or $0.29 per diluted share, compared to $20.0 million and $0.27 per diluted share for the same period in 2006.For the year ended December 31, 2007, FFO was $98.4 million, or $1.34 per diluted share, compared to $110.3 million and $1.48 per diluted share for the same period in 2006. Net income for the quarter was $25.8 million, or $0.35 per diluted share, compared to $29.1 million and $0.40 per diluted share for the same period in 2006. Net income for the year ended December 31, 2007 was $69.4 million or $0.95 per diluted share, compared to $177.0 million and $2.38 per diluted share for the same period in 2006. Operating Highlights For the three months ended December 31, 2007, Equity One generated same-property net operating income growth of 1.4%.For the year ended December 31, 2007, Equity One generated same-property net operating income growth of 3.3%.At December 31, 2007, the company’s core operating portfolio was 93.2% occupied. During the fourth quarter, the company executed 64 new leases totaling 184,873 square feet at an average rental rate of $15.19 per square foot and representing a 28.4% increase over prior rents on a same-space cash basis.Also during the fourth quarter, the company renewed 75 leases for 157,133 square feet for an average rental rate increase of 13.5% to $17.27 per square foot on a cash basis.In addition, the company renewed 40 leases for 205,859 square feet subject to tenant renewal option for an average rental rate increase of 5.4% to $11.38 per square foot on a cash basis. Investment and Financing Activities During the fourth quarter, Equity One acquired one shopping center for $5.4 million.The company also acquired one outparcel for $2.4 million.During the quarter, the company sold 12 shopping centers for net proceeds of $64.6 million and recognized a gain of $16.9 million.The company also sold two land parcels for proceeds of $1.6 million and recognized a gain of $544,000. During the fourth quarter, the company completed two development projects with total project costs of $16.4 million.At December 31, 2007, the company had approximately $58.6 million of development projects and approximately $22.8 million of redevelopment projects underway.The estimated remaining cost to complete these projects was approximately $46.3 million. New Joint Venture Subsequent to year end, the company entered into a joint venture with Global Retail Investors, LLC (GRI), an entity formed by an affiliate of First Washington Realty, Inc. and California Public Employees’ Retirement System, to invest in shopping centers throughout the U.S.The joint venture will be 90% owned by GRI and 10% owned by Equity One.Equity One will manage and lease properties acquired by the joint venture.As its first investment, the new joint venture has a Class-A grocery-anchored shopping center under contract for approximately $37 million.The property is located in Miami, Florida. Balance Sheet Highlights At
